Exhibit 6
                            U.S. Patent No. 7,663,615 (“’615 Patent”) for HP Spectre x360
Accused Product
The HP Spectre x360 (“Accused Product”) infringes at least Claim 11 of the ’615 Patent.

Claim 11
                 Claim 11                                                       Accused Product
 [pre] A display unit comprising:           The preamble is not a limitation. To the extent the preamble is construed as limiting, the
                                            Accused Product includes a display unit.

                                            See, e.g.:




                                            Photograph of Accused Product




                                                               Page 1
               Claim 11                                                         Accused Product
[a] a plurality of display pixels each of   The Accused Product includes a plurality of display pixels each of which includes a
which includes a light emission element     light emission element and a light emission drive circuit having an electric charge
and a light emission drive circuit having   accumulating section for accumulating electric charges based on a gradation sequence
an electric charge accumulating section     signal to designate a luminance gradation sequence in accordance with display data, a
for accumulating electric charges based     light emission control section for generating a light emission drive current having a
on a gradation sequence signal to           predetermined current value in accordance with the electric charges accumulated in the
designate a luminance gradation             electric charge accumulating section and supplying the light emission drive current to
sequence in accordance with display data,   the light emission element, a writing control section for controlling a supplying state of
a light emission control section for        the electric charges based on the gradation sequence signal to the electric charge
generating a light emission drive current   accumulating section, and a voltage control section for controlling a drive voltage for
having a predetermined current value in     making the light emission control section perform the operation, respectively.
accordance with the electric charges
accumulated in the electric charge          See, e.g.:
accumulating section and supplying the
light emission drive current to the light
emission element, a writing control
section for controlling a supplying state
of the electric charges based on the
gradation sequence signal to the electric
charge accumulating section, and a
voltage control section for controlling a
drive voltage for making the light
emission control section perform the
operation, respectively;




                                                               Page 2
Claim 11                                     Accused Product




           Microscope image of Accused Product display pixels with light emission elements




                            Page 3
Claim 11                                   Accused Product




           Annotated microscope images of Accused Product




                           Page 4
Claim 11                                   Accused Product




           Annotated microscope image of Accused Product




                           Page 5
                 Claim 11                                                          Accused Product
[b] selection lines in which writing          The Accused Product includes selection lines in which writing control signals for
control signals for controlling the           controlling the operation state of the writing control sections of the display pixels are
operation state of the writing control        applied.
sections of the display pixels are applied;




                                              Annotated microscope image of Accused Product

[c] hold lines in which voltage control       The Accused Product includes hold lines in which voltage control signals for
signals for controlling the operation state   controlling the operation state of the voltage control sections of the display pixels are
of the voltage control sections of the        applied.
display pixels are applied;



                                                                 Page 6
Claim 11                                   Accused Product




           Annotated microscope image of Accused Product




                           Page 7
                Claim 11                                                   Accused Product
[d] data lines to which the gradation   The Accused Product includes data lines to which the gradation sequence signals are
sequence signals are supplied;          supplied.

                                        See, e.g.:




                                                          Page 8
Annotated microscope image of Accused Product




                Page 9
                 Claim 11                                                       Accused Product
[e] a selection driver which applies the     The Accused Product includes a selection driver which applies the writing control
writing control signals in the selection     signals in the selection lines.
lines;
                                             See, e.g.:




                                             Annotated microscope image of Accused Product

[f] a hold driver which applies the          The Accused Product includes a hold driver which applies the voltage control signals in
voltage control signals in the hold lines;   the hold lines.
and
                                             See, e.g.:




                                                              Page 10
                Claim 11                                                   Accused Product




                                         Annotated microscope image of Accused Product

[g] a data driver which supplies the     The Accused Product includes a data driver which supplies the gradation sequence
gradation sequence signals to the data   signals to the data lines.
lines;
                                         See, e.g.:




                                                          Page 11
Claim 11                                   Accused Product




           Annotated microscope image of Accused Product




                           Page 12
                 Claim 11                                                         Accused Product
[h] wherein, with respect to each of the     In the Accused Product, with respect to each of the display pixels, the data driver
display pixels, the data driver applies a    applies a precharge voltage exceeding a threshold value of the drive transistor to the
precharge voltage exceeding a threshold      data line, and the light emission drive circuit applies the precharge voltage applied to
value of the drive transistor to the data    the data line to the electric charge accumulating section via the writing control section.
line, and the light emission drive circuit
applies the precharge voltage applied to     See, e.g.:
the data line to the electric charge
accumulating section via the writing
control section.




                                             Annotated circuit diagram of Accused Product




                                                               Page 13
Claim 11                                    Accused Product




           Annotated circuit diagram of Accused Product




                            Page 14
